DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0127451 to Pilpel, in view of US Pub No. 2006/0213173 to Kolmes.
Regarding Claims 1-10
	Pilpel teaches a composite flexible sheet comprising at least one reinforcing layer in the shape of a grid (woven) comprising high tenacity yarns having a Young’s Modulus of more than 50 GPa and based on an aromatic block polyester, such as Vectran fibers (Pilpel, abstract, paragraphs [0044]- [0045]). Pilpel teaches that a fluorinated polymeric film is integral with the reinforcing layer such as by lamination and comprising a polymer based on vinylidene fluoride (Id., paragraph [0060], [0160]). 
	Pilpel does not appear to teach that the fibers have a sheath. However, Kolmes teaches a combined yarn comprising Vectran fibers and a sheath covering the yarn in a continuous manner, formed from at least two superimposed layers such as two wraps each having a winding direction which is different from the other (Kolmes, abstract, paragraphs [0040]-[0046], fig. 1-3). Kolmes teaches that the yarns may be flat which meets the limitation of “tape” (Id., paragraphs [0054]-[0056]). The two wraps would necessarily block ultraviolet radiation from the yarn which is covered. Kolmes teaches that the wraps provide the fibers with improved cut and/or abrasion resistance (Id., paragraph [0015]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Pilpel and to utilize the fiber wrapping taught by Kolmes, motivated by the desire to form a conventional composite utilizing fibers having improved cut and abrasion resistance resulting in improved durability and strength of the composite.
Regarding the composite being Translucent or transparent, having a light transmittance of more than 45% , impermeable to liquid water and said flexible sheet having a reduction in its tensile strength of less than 10% after having undergone a fold test, although the prior art does not disclose these properties, the claimed properties are deemed to be naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. Applicant argues that the thermoplastic component of the composite material of Pilpel is only transparent when LDPE is used alone and would not be translucent or transparent when comprising fluoropolymer. Examiner respectfully disagrees. The prior art combination allows for as low as 0.2 weight percent of fluoropolymer component relative to the amount of LDPE (Pilpel, paragraph [0060]). The composite would not immediately go from completely transparent to completely opaque upon the addition of fluoropolymer and said translucency would be expected to consist on a spectrum and could be expected to be more transparent than opaque based on the components and amounts utilized.
	Applicant argues that the fluorinated polymeric film according to the invention does not comprise polyethylene. Examiner respectfully disagrees. The claims do not exclude the presence of polyethylene components or other additives present in the polymeric composition.
	Applicant argues that the fibers of Pilpel are always included in a thermoplastic matrix and therefore cannot be seen as a grid. Examiner respectfully disagrees. The presence of a matrix does not alter the grid configuration of the fibers as they remain as a network of lines that cross each other, forming squares or rectangles. 
	Applicant argues that the sheath of Kolmes does not teach a “real continuous sheath.” Examiner respectfully disagrees. The sheath taught by Kolmes wraps and covers the yarn in a continuous manner (Kolmes, fig. 2). The claims do not require a “real continuous sheath,” and only require that the sheath “covers the yarn in a continuous manner,” which is met by the structure of the prior art combination. 
Applicant argues that Kolmes does not mention that the sheath blocks ultraviolet rays. Examiner respectfully disagrees. The sheath of Kolmes would naturally block UV radiation to some degree since a solid component which covers another component would necessarily perform this function. Furthermore, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
Applicant argues that Kolmes is directed to fabrics made from yarns and not layers and one of ordinary skill in the art would not have combined the two references of Pilpel and Kolmes. Examiner respectfully disagrees. Kolmes forms textile fabrics having superior strength properties such as cut and abraision resistance (Kolmes, paragraph [0047]). Pilpel requires structural layer(s) which comprise textile fabrics comprising high strength and puncture resistance (Pilpel, paragraph [0007]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Pilpel and to utilize the fiber wrapping taught by Kolmes, motivated by the desire to form a conventional composite utilizing fibers having improved cut and abrasion resistance resulting in improved durability and strength of the composite.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786